777 N.W.2d 139 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eugene ALEXANDER, Jr., Defendant-Appellant.
Docket No. 139013. COA No. 281667.
Supreme Court of Michigan.
January 27, 2010.

Order
On order of the Court, the application for leave to appeal the April 28, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would hold this case in abeyance for Berghuis v. Smith, cert. gtd. ___ U.S. ___, 130 S.Ct. 48, 174 L.Ed.2d 631 (2009).